                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


JOHN DARREN JENSEN #A040-                CASE NO. 6:18-CV-01293 SEC P
384-840

VERSUS                                   JUDGE JUNEAU

JEFF SESSIONS ET AL                      MAGISTRATE JUDGE HANNA

                                  JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that Jensen’s Petition for

Writ of Habeas Corpus be DISMISSED AS MOOT without prejudice and that this

proceeding be terminated.

   THUS DONE AND SIGNED in Lafayette, Louisiana, on this 23rd day of July,

2019.

                                       ____________________________
                                   MICHAEL J. JUNEAU
                                   UNITED STATES DISTRICT JUDGE
